Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 3/27/2020, in which, claims 1-18 are pending. Claims 1, 13 and 17 are independent.
In response to a Restriction Requirement mailed 3/2/22, Applicant has elected (see Response filed 4/4/22) to prosecute Group I claims 1, 13, 17, 2-4, 16, and 18 without traverse. Claims 5-12, 14, and 15 are withdrawn from further consideration. 
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 3/27/2020 are accepted.

Specification
The disclosure filed on 3/27/2020 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims recite: “sharing a first encryption key and a first decryption key corresponding to the first encryption key with a client apparatus while keeping the first encryption key and the first decryption key confidential from an outside.” It is unclear what “an outside” is per the limitation in view of the disclosure rendering the claim scope unclear. The claims further recite: “executing a predetermined arithmetic operation on the decrypted arithmetic operation target data.” It is not clear per the claim in view of the disclosure what “the decrypted arithmetic operation target data” is rendering the claim scope unclear. Claim 1 further recites: “receive, from the information processing apparatus, encryption result data obtained by encrypting a result of a process using the encryption target data.” It is unclear how “encryption target data” is used for encrypting the “result data” as “encryption target data” is not an encryption key. Claims 13 and 17 similarly recite: “receiving, from the information processing apparatus, encryption result data in which a result of a process using the encryption target data is encrypted.” The scope of the limitation is unclear as the limitation appears to be a machine translation and the phrase makes it ambiguous how the result data is encrypted. Dependent claims are rejected for incorporating the said deficiency of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432